                 Case 19-12537-KG         Doc 8        Filed 12/12/19   Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

 In re                                             )
                                                   )     Chapter 7
 GIGAMEDIA ACCESS CORPORATION,                     )
                                                   )
                        Debtor.                    )     Case No. 19-12537 (KG)
                                                   )
                                                           Obj. Deadline: December 27, 2019 @ 4:00 p.m.
                                                             Hearing Date: January 6, 2019 @ 2:00 p.m.

                    TRUSTEE’S MOTION FOR ENTRY OF
             AN ORDER EXTENDING THE DEBTOR’S DEADLINE
            TO FILE (I) LIST OF CREDITORS; AND (II) SCHEDULES
    OF ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

         Jeoffrey L. Burtch, the interim Chapter 7 trustee (the “Trustee”) in the above-captioned

case, hereby moves this Court for the entry of an order pursuant to Sections 105(a) and 521 of Title

11 of the United States Code, 11 U.S.C. §§ 101 et. Seq. (the “Bankruptcy Code”) and Rule 1007

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), extending the time within

which the Debtor must file its (i) list of creditors (the “Creditor List”); and (ii) Schedule of Assets

and Liabilities (the “Schedules”) and Statement of Financial Affairs (the “Statement” and together

with the Creditor List and Schedules, the “Required Filings”), through and including January 30,

2020. In support of the Motion, the Trustee respectfully represents as follows:

                                         JURISDICTION

         1.     The Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware dated as of February 29, 2012. This matter is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2)(A). Venue of this proceeding and this Motion is proper in this District pursuant to 28

U.S.C. §§ 1408 and 1409.
                 Case 19-12537-KG         Doc 8     Filed 12/12/19     Page 2 of 3



                                         BACKGROUND

       2.      On November 27, 2019, the Debtor filed a voluntary petition for relief under

Chapter 7 of title 11 of the United States Code (the “Bankruptcy Code”).

       3.      On December 4, 2019, Jeoffrey L. Burtch was appointed as the Interim Chapter 7

Trustee in the case.

                        RELIEF REQUESTED AND BASIS FOR RELIEF

       4.      By this Motion, the Trustee seeks the entry of an order, pursuant to Sections 105(a)

and 521(a) of the Bankruptcy Code and Bankruptcy Rule 1007(a) and (c), extending the time

within which the Debtor must file the Required Filings, through and including January 30, 2020.

       5.      Bankruptcy Rule 1007(c) provides: “In a voluntary case, the schedules, statements,

and other documents required by subsdivision (b)(1), (4),(5), and (6) shall be filed with the petition

or within 14 days thereafter…” The initial deadline to file the Creditors List, and the Debtor’s

Schedules and Statements was December 16, 2019 (the “Filing Deadlines”) [D.I. 3].

       6.      Bankruptcy Rule 1007(a)(5) and (c) provides that the Court may extend the time

period for the filing of the Required Filings by a motion filed with the Court.

       7.      The Trustee has worked diligently to obtain information regarding the case and the

Debtor’s operations and is attempting to secure the financial information so that the Required

Filings may be filed. The Trustee respectfully submits that cause exists to extend the time to file

the Required Filings.

       8.      Courts in this district routinely grant the same or similar relief in other cases. See,

e.g., In re Highlands Arkansas Holdings, LLC, Case No. 16-11330 (LSS) (Bankr. D. Del. June 23,

2016) (D.I. 46); In re Intervention Energy Holdings, LLC, Case No. 16-11247 (KJC) (Bankr.D.

Del. June 7, 2016) (D.I. 74) (granting thirty-day extension for Schedules and Statement); In re

Northshore Mainland Servs. Inc., Case No. 15-11402 (KJC) (Bankr. D. Del. July 30, 2015)
                  Case 19-12537-KG        Doc 8     Filed 12/12/19      Page 3 of 3



(granting thirty-day extension for Schedules and Statement); In re LCI Holding Co., Case No. 12-

13319 (KG) (Bankr. D. Del. Jan. 10, 2013) (D.I. 150) (granting thirty-day extension for Schedules

and Statement).

       9.      Based on the foregoing, the Trustee submits the relief requested is necessary and

appropriate, is in the best interest of the estate and creditors and should be granted.

       WHEREFORE, the Trustee respectfully requests that this Court enter the Proposed Order,

granting the relief requested herein and such other and further relief as may be appropriate.


                                               LAW OFFICE OF SUSAN E. KAUFMAN, LLC

                                               /s/ M. Claire McCudden
                                               M. Claire McCudden, (DSB# 5036)
                                               919 North Market Street, Suite 460
                                               Wilmington, DE 19801
                                               (302) 472-7420
                                               (302) 792-7420 Fax
                                               cmccudden@skaufmanlaw.com

                                               Proposed counsel to Jeoffrey L. Burtch, Chapter 7
                                               Interim Trustee

Dated: December 12, 2019
